 



Exhibit 10.9
PARTHUSCEVA, INC.
(subsequently known as CEVA, INC.)
2003 DIRECTOR STOCK OPTION PLAN
(amended and restated on May 15, 2007)
1. Purpose
The purpose of this 2003 Director Stock Option Plan (the “Plan”) of ParthusCeva,
Inc. (the “Company,” including any successor to the Company) is to encourage
ownership in the Company by non-employee directors of the Company whose
continued services are considered essential to the Company’s future progress and
to provide them with a further incentive to remain as directors of the Company.
2. Administration
The Board of Directors (the “Board”) shall supervise and administer the Plan.
All questions concerning interpretation of the Plan or any options granted under
it shall be resolved by the Board and such resolution shall be final and binding
upon all persons having an interest in the Plan. The Board may, to the full
extent permitted by or consistent with applicable laws or regulations, delegate
any or all of its powers under the Plan to a committee appointed by the Board,
and if a committee is so appointed, all references to the Board in the Plan
shall mean and relate to such committee.
3. Participation in the Plan
Each director of the Company who is not an employee of the Company or any parent
or subsidiary of the Company (“Non-Employee Director”) shall be eligible to
receive options under the Plan (the “Optionee”).
4. Stock Subject to the Plan
(a) The maximum number of shares of the Company’s common stock, par value $.001
per share (“Common Stock”), which may be issued under the Plan shall be 700,000
shares, subject to adjustment as provided in Section 7.
(b) If any outstanding option under the Plan for any reason expires or is
terminated without having been exercised in full, the shares covered by the
unexercised portion of such option shall again become available for issuance
pursuant to the Plan.
(c) All options granted under the Plan shall be non-statutory options not
entitled to special tax treatment under Section 422 of the Internal Revenue Code
of 1986, as amended (the “Code”).
(d) Shares issued under the Plan may consist in whole or in part of authorized
but unissued shares or treasury shares.

 

1



--------------------------------------------------------------------------------



 



5. Terms, Conditions and Form of Options
Each option granted under the Plan shall be evidenced by a written agreement in
such form as the Board shall from time to time approve, which agreements shall
comply with and be subject to the following terms and conditions:
(a) Option Grants.
(i) Each person who is a Non-Employee Director on the Effective Date and each
person who subsequently becomes a Non-Employee Director shall be automatically
granted an option to purchase 38,000 shares of Common Stock on the date of which
the later of the following events occurs: (A) the Effective Date; or (B) the
date on which such person first becomes a Non-Employee Director, whether through
election by the stockholders of the Company or appointment by the Board to fill
a vacancy.
(ii) On the Effective Date, each Non-Employee Director shall be automatically
granted (A) an option to purchase 13,000 shares of Common Stock, if on such date
he or she shall have served on the Board for at least six (6) months, and (B) an
option to purchase 13,000 shares of Common Stock for each committee of the Board
on which he or she shall have served as chairperson for at least six (6) months
on such date. Beginning on June 30, 2004, on June 30 of each year, each
Non-Employee Director shall be automatically granted (A) an option to purchase
13,000 shares of Common Stock, if on such date he or she shall have served on
the Board for at least six (6) months, and (B) an option to purchase 13,000
shares of Common Stock for each committee of the Board on which he or she shall
have served as chairperson for at least six (6) months on such date.
(iii) Subject to the execution by the Optionee of an appropriate option
agreement, the Board may grant additional options to purchase a number of shares
to be determined by the Board in recognition of services provided by an Optionee
in his or her capacity as a director, provided that such grants are in
compliance with the requirements of Rule 16b-3, as promulgated under the
Securities Exchange Act of 1934, as amended.
Each date of grant of an option pursuant to this Section 5(a) is hereinafter
referred to as an “Option Grant Date.”
(b) Option Exercise Price. The option exercise price per share for each option
granted under the Plan shall equal (i) the closing price of the Common Stock on
The NASDAQ Global Market, (ii) the closing price of the Common Stock on The
NASDAQ Capital Market or any national securities exchange on which the Common
Stock is listed or (iii) the average of the closing bid and asked prices of the
Common Stock in the over-the-counter market, whichever is applicable, as
published in The Wall Street Journal, on the last trading day immediately
preceding the Option Grant Date. If no sales of Common Stock were made on the
last trading day immediately preceding the Option Grant Date, the price of the
Common Stock for purposes of Section 5(a) above shall be the reported price for
the next preceding day on which such sales were made.

 

2



--------------------------------------------------------------------------------



 



(c) Transferability of Options. Except as the Board may otherwise determine or
provide in an option granted under the Plan, any option granted under the Plan
shall not be sold, assigned, transferred, pledged or otherwise encumbered by the
Optionee, either voluntarily or by operation of law, except by will or the laws
of descent and distribution, and, during the life of the Optionee, shall be
exercisable only by the Optionee. References to an Optionee, to the extent
relevant in the context, shall include references to authorized transferees.
(d) Vesting Period. Each option granted pursuant to Section 5(a)(i) or
Section 5(a)(ii) above shall vest and become exercisable as to 25% of the shares
of Common Stock subject to the option on the first anniversary of the Option
Grant Date, and shall vest and become exercisable as to 25% of the shares of
Common Stock subject to the option at the end of each twelve-month period
thereafter, subject to the provisions of Section 7. Each option granted under
the Plan pursuant to Section 5(a)(iii) above shall become exercisable on such
terms as shall be determined by the Board and set forth in the option agreement
with the respective Optionee, subject to the provisions of Section 7.
(e) Termination. Each option shall terminate, and may no longer be exercised, on
the earlier of (i) the date ten years after the Option Grant Date of such option
or (ii) the date which is 90 days after the date on which the Optionee ceases to
serve as a Non-Employee Director.
(f) Exercise of Option. An option may be exercised only by written notice to the
Company at its principal office accompanied by (i) payment in cash or by
certified or bank check of the full consideration for the shares as to which
they are exercised or (ii) an irrevocable undertaking by a creditworthy broker
to deliver promptly to the Company sufficient funds to pay the exercise price or
delivery of irrevocable instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the exercise price.
6. Limitation of Rights
(a) No Right to Continue as a Director. Neither the Plan, nor the granting of an
option nor any other action taken pursuant to the Plan, shall constitute or be
evidence of any agreement or understanding, express or implied, that the Company
will retain the Optionee as a Non-Employee Director for any period of time.
(b) No Stockholder’s Rights for Options. An Optionee shall have no rights as a
stockholder with respect to the shares covered by his or her option until the
date of the issuance to him or her of a stock certificate therefor, and no
adjustment will be made for dividends or other rights (except as provided in
Section 7) for which the record date is prior to the date such certificate is
issued.
(c) Compliance with Securities Laws. Each option shall be subject to the
requirement that if, at any time, counsel to the Company shall determine that
the listing, registration or qualification of the shares subject to such option
upon any securities exchange or under any state or federal law, or the consent
or approval of any governmental or regulatory body, or the disclosure of
non-public information or the satisfaction of any other condition is necessary
as a condition of, or in connection with, the issuance or purchase of shares
thereunder, such option may not be exercised, in whole or in part, unless such
listing, registration, qualification, consent or approval, or satisfaction of
such condition shall have been effected or obtained on conditions acceptable to
the Board. Nothing herein shall be deemed to require the Company to apply for or
to obtain such listing, registration or qualification, or to satisfy such
condition.

 

3



--------------------------------------------------------------------------------



 



7. Adjustments for Changes in Common Stock and Certain Other Events.
(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than a normal cash dividend,
(i) the number and class of securities available under this Plan and (ii) the
number and class of securities and exercise price per share subject to each
outstanding option under the Plan shall be appropriately adjusted by the Company
(or substituted options may be made, if applicable) to the extent the Board
shall determine, in good faith, that such an adjustment (or substitution) is
necessary and appropriate. If this Section 7(a) applies and Section 7(c) or
Section 7(d) also applies to any event, Section 7(c) or Section 7(d), as
applicable, shall be applicable to such event, and this Section 7(a) shall not
be applicable.
(b) Liquidation or Dissolution. In the event of a proposed liquidation or
dissolution of the Company, all then unexercised options under the Plan will
(i) become exercisable in full as of a specified time at least 10 business days
prior to the effective date of such liquidation or dissolution and
(ii) terminate effective upon such liquidation or dissolution, except to the
extent exercised before such effective date.
(c) Reorganization Events.
(i) Definition. A “Reorganization Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock is converted into or exchanged for the right to receive
cash, securities or other property or (b) any exchange of all of the Common
Stock for cash, securities or other property pursuant to a share exchange
transaction, in each case other than an Acquisition Event (as defined below).
(ii) Consequences of a Reorganization Event on Options. Upon the occurrence of a
Reorganization Event, or the execution by the Company of any agreement with
respect to a Reorganization Event, all outstanding options under the Plan shall
be Assumed, or equivalent options shall be substituted, by the surviving or
acquiring entity (or an affiliate thereof). For purposes hereof, an option shall
be considered to be “Assumed” if, either (i) the option is expressly affirmed by
the Company or (ii) the contractual obligations represented by the option are
expressly assumed (and not simply by operation of law) by the surviving or
acquiring entity (or an affiliate thereof) in connection with the Reorganization
Event with appropriate adjustments to the number and type of securities of the
surviving or acquiring entity (or an affiliate thereof) subject to the option
and the exercise price thereof which at least preserves the compensation element
of the option existing at the time of such Reorganization Event as determined in
accordance with the instruments evidencing the agreement to assume the option.

 

4



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, if the surviving or acquiring entity (or an
affiliate thereof) does not agree to Assume, or substitute for, the outstanding
options, then all then unexercised options under the Plan will become fully
vested and exercisable in full immediately prior to the effective time of the
Reorganization Event and will terminate upon the consummation of such
Reorganization Event, except to the extent exercised by the Participants before
the consummation of such Reorganization Event; provided, however, that in the
event of a Reorganization Event under the terms of which holders of Common Stock
will receive upon consummation thereof a cash payment for each share of Common
Stock surrendered pursuant to such Reorganization Event (the “Reorganization
Price”), then the Board may instead provide that all outstanding options under
the Plan shall terminate upon consummation of such Reorganization Event and that
each Participant shall receive, in exchange therefor, a cash payment equal to
the amount (if any) by which (A) the Reorganization Price multiplied by the
number of shares of Common Stock subject to such outstanding options (whether or
not then exercisable), exceeds (B) the aggregate exercise price of such options.
(d) Acquisition Events.
(i) Definition. An “Acquisition Event” shall mean (a) any merger or
consolidation which results in the voting securities of the Company outstanding
immediately prior thereto representing immediately thereafter (either by
remaining outstanding or by being converted into voting securities of the
surviving or acquiring entity) less than 50% of the combined voting power of the
voting securities of the Company or such surviving or acquiring entity
outstanding immediately after such merger or consolidation, or (b) any sale of
all or substantially all of the assets of the Company.
(ii) Consequences of an Acquisition Event on Options. Upon the occurrence of an
Acquisition Event, or the execution by the Company of any agreement with respect
to an Acquisition Event, all outstanding options under the Plan shall be
Assumed, or equivalent options shall be substituted, by the surviving or
acquiring entity (or an affiliate thereof).
Notwithstanding the foregoing, if the surviving or acquiring entity (or an
affiliate thereof) does not agree to Assume, or substitute for, the outstanding
options, then all then unexercised options under the Plan will become fully
vested and exercisable in full immediately prior to the effective time of the
Acquisition Event and will terminate upon the consummation of such Acquisition
Event, except to the extent exercised by the Participants before the
consummation of such Acquisition Event; provided, however, that in the event of
an Acquisition Event under the terms of which holders of Common Stock will
receive upon consummation thereof a cash payment for each share of Common Stock
surrendered pursuant to such Acquisition Event (the “Acquisition Price”), then
the Board may instead provide that all outstanding options under the Plan shall
terminate upon consummation of such Acquisition Event and that each Participant
shall receive, in exchange therefor, a cash payment equal to the amount (if any)
by which (A) the Acquisition Price multiplied by the number of shares of Common
Stock subject to such outstanding options (whether or not then exercisable),
exceeds (B) the aggregate exercise price of such options.
8. Termination and Amendment of the Plan
The Board may suspend or terminate the Plan or amend it in any respect
whatsoever.

 

5



--------------------------------------------------------------------------------



 



9. Notice
Any written notice to the Company required by any of the provisions of the Plan
shall be addressed to the Treasurer of the Company and shall become effective
when it is received.
10. Governing Law
The Plan and all determinations made and actions taken pursuant hereto shall be
governed by the internal laws of the State of Delaware (without regard to any
applicable conflicts of laws or principles).
11. Effective Date
The Plan shall take effect upon its adoption by the Board and receipt of
stockholder approval at the Company’s 2003 Annual Meeting of Stockholders (the
“Effective Date”).
Adopted by the Board of Directors on April 25, 2003.
Adopted by the Stockholders on June 18, 2003.

 

6